DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 5/15/2022, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claim 1 discloses, inter alia, at least one inductor interposed between, and spaced from, a positioning roller and pressure roller. 
Benson [US2014/0190629, previously cited] discloses a welding device including an operating head including a compaction roller (120) that is separate from a heating member (122) (Figure 2; paragraph 0025-26).  Benson does not disclose a positioning roller, nor the inductor being between and spaced from the positioning and pressure roller. 
Pugh [US4569716, previously cited] discloses a device with a heat source (39) located between a positioning and pressure roller.  Pugh does not disclose an inductor and does not disclose an inductor between and spaced from the positioning and pressure roller. 
Pappada [EP2801472, newly cited] discloses a device with an inductor (6) that is spaced from a pressure roller (15). Pappada does not disclose a positioning roller, nor the inductor being between a positioning and pressure roller. 
Claim 1 is allowable as the prior art does not disclose an inductor being between and spaced from the positioning and pressure roller in combination with the other requirements of the claims.  Claims 3-9 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 1, 2022